 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                 Case No. 2:19-CR-022-RSL
10
                             Plaintiff,                          ORDER GRANTING
11
                        v.                                       UNOPPOSED MOTION TO
12                                                               CONTINUE TRIAL AND
       CYNTHIA RAINWATER,                                        PRETRIAL MOTIONS
13
                             Defendant.                          DEADLINE
14
15
            This matter comes before the Court on defendant Cynthia Rainwater’s “Unopposed
16
     Motion to Continue Trial and Pretrial Motions Deadline.” Dkt. #13. Having considered the facts
17
     set forth in the motion, and defendant’s knowing and voluntary waiver, the Court finds as
18
     follows:
19
20          1.     The Court adopts the facts set forth in the unopposed motion; specifically, that
21 defense counsel needs additional time to review discovery and conduct investigations and legal
22 research, especially given defense counsel and defendant’s medical issues. The Court
23 accordingly finds that a failure to grant a continuance would deny counsel, and any potential
24
     future counsel, the reasonable time necessary for effective preparation, taking into account the
25
     exercise of due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
26
            2.     The Court finds that a failure to grant a continuance would likely result in a
27
     miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DEADLINE - 1
 1
            3.     The Court finds that the additional time requested between April 8, 2019, and the
 2
     proposed trial date of September 9, 2019 is a reasonable period of delay, as defense counsel
 3
     needs additional time to review discovery and conduct investigations and legal research. The
 4
     Court finds that this additional time is necessary to provide defense counsel reasonable time to
 5
     prepare for trial, considering all the facts set forth above.
 6
 7          4.     The Court further finds that this continuance would serve the ends of justice, and

 8 that these factors outweigh the best interests of the public and defendant in a speedier trial,
 9 within the meaning of 18 U.S.C. § 3161(H)(7)(A).
10          5.     Defendant has signed a waiver indicating that she has been advised of her right to
11 a speedy trial and that, after consulting with counsel, she has knowingly and voluntarily waived
12 that right and consented to the continuation of her trial to a date up to and including September
13
     30, 2019, Dkt. #14, which will permit trial to start on September 9, 2019, per defense counsel’s
14
     request.
15
16          IT IS HEREBY ORDERED that the trial date be continued from April 8, 2019

17 September 9, 2019.
18       IT IS FURTHER ORDERED that the pretrial motions cutoff date be continued to August

19 1, 2019.
20        IT IS FURTHER ORDERED that the period of time from the current trial date of April 8,

21 2019, up to and including September 30, 2019, shall be excludable time pursuant to the 18
22 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of this motion
23 is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A), and
24 (h)(7)(B).
25          DATED this 1st day of March, 2019.

26
27
                                                        A
                                                        Robert S. Lasnik
                                                        United States District Judge
28
     ORDER GRANTING UNOPPOSED MOTION TO CONTINUE
     TRIAL AND PRETRIAL MOTIONS DEADLINE - 2
